There was no evidence that the defendant knew of any defect, unless such knowledge could be inferred from the preceding facts, and from the circumstance that the child was kept in the house where the defendant and his family ate. The person who sold the negroes to the defendant was an executor, and he swore that he did not know of any defect in the child.
Upon this evidence the court instructed the jury that if they believed the child was unsound and that unsoundness known to the defendant, and he failed to disclose it, or was guilty of any fraud or misrepresentation, they ought to find a verdict for the plaintiff. But if they believed the unsoundness, if any existed, was unknown to the defendant, and he had been guilty of no fraud, or if the defect complained of was such as to be discovered by a common observer, and no artifice was used to conceal it, they ought to find a verdict for the defendant.
The jury found for the defendant, and a rule for a new trial being obtained, on the ground that the verdict was contrary to the evidence, and the same being discharged, the plaintiff appealed.
In this case the plaintiff was entitled to a verdict, if the evidence was sufficient to satisfy the jury that the defendant knew of the defect or unsoundness of the negro child and failed to disclose it, or the defect was apparent to a common observer and no artifice used to conceal it. The jury have found for the defendant, and the plaintiff asks that a new trial may be granted because the verdict is either contrary to the evidence or to the weight of evidence, and if this be the case, a new trial should be granted.
It appears that the defendant purchased the negro child nine months before the sale to the plaintiff, and during that (265)   time the child remained in the same house where the defendant breakfasted and dined. The child was between fifteen and nineteen months old, incapable of talking, walking or moving, except on its back, backwards. Is it likely that a defect so apparent would, during all this time, and with so many opportunities for observation, escape the notice of the defendant or some of his family, who would communicate it to the defendant? If we judge of this defendant as from our knowledge of the world we judge of others, the inference is irresistible that he knew of the defect. But this is not all: a *Page 189 
day is fixed for the delivery of the negro, and when the plaintiff arrives there, the defendant, without the least intimation of dissatisfaction on the part of the plaintiff, proposes to him to recant. What could induce him to do this? The reason given by defendant was certainly a very weak one, to wit, that he could get the same price from another person. He is not to gain anything by the recantation, except the trouble of making a new bargain, which few men would covet. It is fair to presume that the true motive which influenced him in making this proposition was an expectation that it might, in the event of a suit against him, be given in evidence as a proof of fairness in his dealing. Such artifice cannot impose upon men accustomed to investigate fraud; to them it is proof direct of a fraudulent intention.
But if the foregoing circumstances be insufficient, or leave the case doubtful (in which case the rule for a new trial should be discharged), the declaration of defendant when coupled with them places the case beyond any doubt. What did the defendant mean when he said (looking at the child), "I wish you were on the sandhills, and I had my money for you"? It must mean that he had discovered some defect which impaired the value of the child, and made him willing to have his money again. To this evidence on behalf of the plaintiff there is very little opposed on behalf of the defendant, and although            (266) there be no direct and positive evidence of a knowledge of the defect, there is clear proof of facts from which such knowledge must be inferred. The verdict is contrary to the weight of evidence, and the rule for a new trial must be made absolute.